NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 31 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ELISSA RUBENSTEIN,                              No. 16-55818

                Plaintiff-Appellant,            D.C. No. 2:13-cv-09549-JLS-KK

 v.
                                                MEMORANDUM*
WHITTIER POLICE DEPARTMENT,
official capacity; et al.,

                Defendants-Appellees,

and

HARRISON, Officer, Whittier Police
Department, individual capacity; et al.,

                Defendants.

                   Appeal from the United States District Court
                       for the Central District of California
                   Josephine L. Staton, District Judge, Presiding

                              Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Elissa Rubenstein appeals pro se from the district court’s summary judgment

in her 42 U.S.C. § 1983 action alleging constitutional claims arising from her

arrest. We have jurisdiction under 28 U.S.C. § 1291. We review de novo the

district court’s ruling on a motion for summary judgment. Szajer v. City of Los

Angeles, 632 F.3d 607, 610 (9th Cir. 2011). We affirm.

      The district court properly determined that Rubenstein’s action was time-

barred because all claims accrued more than two years before Rubenstein filed her

complaint, and Rubenstein did not establish that she was entitled to tolling. See

Canatella v. Van De Kamp, 486 F.3d 1128, 1132 (9th Cir. 2007) (for § 1983

claims, federal courts apply the forum state’s statute of limitations and tolling

provisions for personal injury actions); see also Cal. Civ. Proc. § 335.1 (two-year

statute of limitations for personal injury actions); Cal. Civ. Proc. § 352(a) (tolling

of the limitations period for insanity); Hsu v. Mt. Zion Hosp., 66 Cal. Rptr. 659,

664-65 (Ct. App. 1968) (commitment to a mental health facility is not conclusive

of insanity for the purposes of § 352(a)).

      We do not consider documents not filed with the district court. See United

States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990) (“Documents or facts not

presented to the district court are not part of the record on appeal.”). Rubenstein’s

motions to supplement the record (Docket Entry Nos. 10 and 12) are denied.

      AFFIRMED.


                                             2                                   16-55818